Citation Nr: 1523529	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, also claimed due to Agent Orange exposure.

4.  Entitlement to service connection for a low back disorder, to include degenerative joint disease (DJD).

5.  Entitlement to service connection for residuals of a gunshot wound (GSW) to the left chest, to include muscle injuries.

6.  Entitlement to an initial compensable rating for a left chest scar associated with a GSW.



REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran had originally requested a hearing before the Board on his substantive appeal (Form 9), but subsequently withdrew the request in a February 2015 statement. 

The Board notes that the Veteran was previously denied a claim seeking entitlement to service connection for residuals of a GSW in June 1976.  At that time, service records did not confirm the injury. Since that time, the Veteran's military records have been corrected to reflect, among other things, that the Veteran is a Purple Heart recipient for injuries sustained in combat while he was on active duty in Vietnam.  The Veteran sought to reopen his claim in 2012.  Generally, when a claim has been finally adjudicated it may not be reconsidered without the submission of new and material evidence.  See 38 C.F.R. § 3.156(a) (2014).  Here, however, personnel records that existed at the time of the 1976 decision were received by the RO after the 1976 decision.  These records are relevant to the claim in that it substantiates the Veteran's contention that he was injured in combat.  Accordingly, new and material evidence is not necessary in this case and the Veteran's claim seeking entitlement to service connection for GSW residuals will be reconsidered anew.  See 38 C.F.R. § 3.156(c).  

Indeed, the Veteran was granted service connection for a scar associated with a GSW in an August 2013 rating decision.  The Veteran appealed the initial rating, but this subsequent grant does not abrograte his original appeal seeking entitlement to service connection for all residuals of his GSW.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding after a veteran has perfected an appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). Accordingly, the issue is still properly before the Board here and has been appropriately added above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to all the issues on appeal, the Board notes the record contains significant amount of relevant, non-duplicative evidence, received by VA since the last August 2013 Statement of the Case (SOC).  The Veteran did not waive local jurisdictional review of this evidence.  

Further development is necessary for all the issues on appeal as indicated below.  Since it is necessary to remand the claims for other reasons, the RO/AMC must also take this opportunity to obtain any and all recent VA outpatient treatment records from July 2014 to the present.

Service Connection Claims (Hearing Loss, Tinnitus, Lumbar Spine, and Hypertension)

The Veteran contends that his hearing loss, tinnitus, lumbar spine disorders, and hypertension are all related to his combat service in Vietnam.  

His military records confirm his presence in Vietnam during the Vietnam War Era and that he is a recipient of, among other things, the combat infantryman badge, the Purple Heart Medal, and the Republic of Vietnam Gallantry Cross with Palm Unit.  These medals are indicative of combat service.  

In light of the circumstances of his service, the Board accepts the Veteran's description of acoustic trauma and general laborious duties.  See 38 U.S.C.A. § 1154(b).  His exposure to Agent Orange herbicide is also presumed in light of the circumstances of his service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2014).  

While his military records do not confirm any complaints, diagnoses or treatment related to his low back, hypertension, hearing loss, or tinnitus, the Veteran has current diagnoses for all these claimed conditions.  The Veteran was afforded VA examinations associated with his service connection claims in September 2012 and October 2012.  The Board finds these examinations inadequate.  

With respect to the low back and hypertension, the September 2012 examiner merely noted the Veteran's current diagnoses and did not proffer an opinion with regard to etiology or possible nexus to service.  The examiner did not address the Veteran's combat service, Agent Orange exposure, or other circumstances of his service.  While none of these disorders claimed are presumptively associated with Agent Orange exposure, the Veteran was nonetheless presumed to be exposed to herbicides and, therefore, direct causation must be addressed.  

With respect to the hearing loss and tinnitus claims, the October 2012 VA examiner offered a negative nexus opinion, in part, finding no evidence of in-service noise exposure.  In light of the Veteran's combat service, however, acoustic trauma must be conceded.  Thus, the examiner's opinions were rendered with an incorrect assumption of fact. New VA examinations are necessary.

GSW Scar (Increased Rating)

The Veteran was last afforded a VA skin examination in September 2012, nearly three years ago.  At that time, the examiner found the Veteran to have a 1 cm oval shaped scar on the left side of the chest, which is superficial and non-tender.  

Since that time, the Veteran contends that the scar is very painful and, indeed, the bullet is still lodged in his chest causing chronic discomfort.  He submitted a lay statement from a friend noting observations of the Veteran's painful scar.  It is unclear, however, whether the pain the Veteran references is from the scar or from some other unrelated residual of the GSW.  

In light of the time lapse and the Veteran indicating a worsened condition, a new VA examination is warranted to ascertain the current severity of the scar and to resolve the ambiguity as to whether the scar is painful or whether the Veteran's complaints of pain stem from an unrelated residual of the GSW.

Other GSW Residuals (Service Connection)

As explained in the introduction, the Veteran filed a claim seeking entitlement to service connection for GSW residuals in 2012.  It was denied in October 2012, and the Veteran filed a timely Notice of Disagreement in November 2012.  Thereafter, the Veteran's claim was partially granted in August 2013 when he was awarded a rating for a left chest scar associated with the GSW.  Neither the August 2013 rating decision nor the August 2013 Statement of the Case (SOC), however, addressed the Veteran's original appeal seeking entitlement to service connection for all residuals of his GSW.  Indeed, he underwent a VA examination in August 2013 addressing muscle injuries stemming from the GSW.  

Accordingly, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.
 



Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records from July 2014 to the present. All efforts to obtain VA records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, schedule to Veteran for appropriate VA examinations to determine the nature and etiology of any and all lumbar spine disorders found, hypertension, bilateral sensorineural hearing loss, and tinnitus. All necessary special studies or tests are to be accomplished.

The claims file must be made available to the examiners and reviewed by the examiners.

The examiners are directed to consider the Veteran's lay description of in-service acoustic trauma, laborious duties, combat circumstances, and symptoms since service. The examiners should also be informed of the Veteran's confirmed combat service in Vietnam with presumed Agent Orange herbicide exposure.  As such, the audiological examiner should also be directed to presume in-service acoustic trauma. 

(a) For the Low Back Claim:

Based on the examination and review of the records, the examiner should identify all low back diagnoses found, to include DJD, and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service in light of the described in-service combat events, presumed Agent Orange exposure, treatment since service, and described symptoms since service.
  
(b) For the Hypertension Claim:

Based on the examination and review of the records, the examiner is asked to opine whether the Veteran's hypertension manifested in-service or within one year of service.

If not, the examiner is asked to opine whether the Veteran's hypertension was at least as likely as not (a 50 percent probability or more) caused by service, or is otherwise related to service in light of the described in-service combat events, presumed Agent Orange exposure, treatment since service, and described symptoms since service.  

(c) For the Hearing Loss and Tinnitus Claims:

Based on the examination and review of the records, the examiner is asked to opine whether the Veteran's hearing loss and/or tinnitus manifested in-service or within one year of service.

If not, the examiner is asked to opine whether the Veteran's hearing loss and/or tinnitus was at least as likely as not (a 50 percent probability or more) caused by service, or is otherwise related to service in light of the described in-service combat events, in-service presumed acoustic trauma, presumed Agent Orange exposure, treatment since service, and described symptoms since service.  

The examiners must provide a complete rationale for any opinion expressed.

3.  Then, afford the Veteran a new appropriate VA examination to determine the current severity of his service-connected GSW scar.  The claims file must be made available to the examiner and reviewed by the examiner.  All necessary and appropriate tests necessary to apply the diagnostic criteria of scars must be performed and their results documented, to include resolving whether the scar is painful or tender to palpitation. The examiner must fully describe all manifestations of the Veteran's service-connected GSW scar, to include functional and/or joint impairment.  The examiner is also asked to clarify the manifestations stemming from the scar versus some other GSW residual.  All opinions must be supported by detailed rationale.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5. Provide the Veteran and his agent a statement of the case as to the issue of entitlement to service connection for residuals of a GSW to the left chest, to include muscle injuries. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the issue should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

6. Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

